Order filed November 19, 2012




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-12-00924-CV
                                    ____________

                        IN THE INTEREST OF C.D.F., a Child


                        On Appeal from the 315th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2011-01584J


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant=s brief
was due November 16, 2012. No brief has been filed.

       Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
                                          PER CURIAM